                  Case 21-10527-JTD   Doc 11-5   Filed 03/08/21   Page 1 of 2




                                        EXHIBIT E

                                       TX BUDGET




DOCS_NY:42509.9
CarbonLITE Recycling, LLC                                          Case 21-10527-JTD                              Doc 11-5                Filed 03/08/21                Page 2 of 2

                                   Week 1        Week 2       Week 3       Week 4        Week 5       Week 6       Week 7       Week 8        Week 9      Week 10     Week 11      Week 12     Week 13       Week 14      Week 15      Week 16       Week 17      Post-Pet
                                  03/14/21      03/21/21     03/28/21     04/04/21      04/11/21     04/18/21     04/25/21     05/02/21      05/09/21     05/16/21    05/23/21     05/30/21    06/06/21      06/13/21     06/20/21     06/27/21      07/04/21       Fcst

Cash Receipts                              0      198,452      235,570        3,527        57,810      767,570            0      911,359             0    1,495,588           0    1,146,265            0      905,257      950,192             0    1,757,937     8,429,528

Expenditures
   Manufacturing Expenses           296,145       296,145      296,145      355,115       351,332      351,332      351,332      410,691       463,068      463,068     463,068      463,068     538,390       518,937      518,937      518,937       546,372     7,202,082
   Payroll related                    2,439       321,922       61,147      233,812         2,439      245,080      153,911      247,407         2,439      247,407      95,203      306,115       2,439       247,407        2,439      398,879       198,414     2,768,900
   Facility Rent and Related              0       148,781            0      130,146             0      148,781            0      130,146             0      148,781           0            0     130,146             0      148,781            0       148,781     1,134,340
   Other Expenditures                31,021        96,884       31,021       31,021        31,021       96,884       31,021       31,021        31,021       96,884      31,021       31,021      31,021        31,021       96,884       31,021        31,021       790,808
                                    329,605       863,732      388,314      750,093       384,792      842,076      536,264      819,264       496,528      956,140     589,292      800,205     701,995       797,365      767,040      948,837       924,587    11,896,129

Capital Expenditures                250,000             0            0             0            0            0            0             0            0       83,333           0           0             0            0            0             0           0       333,333
Restructuring
  Deposits & Cures                1,439,827             0            0            0       148,781            0            0      879,570             0            0           0            0           0             0            0            0             0     2,468,178
  Professional Fees                 479,015       254,015      254,015      254,015       254,015      254,015      254,015      254,015       254,015      254,015     254,015      254,015     258,702       258,702      258,702      258,702       254,015     4,562,000
  U.S. Trustee Fee                        0             0            0            0             0       47,085            0            0             0            0           0            0           0             0            0            0       124,889       171,974
                                  1,918,842       254,015      254,015      254,015       402,795      301,100      254,015    1,133,585       254,015      254,015     254,015      254,015     258,702       258,702      258,702      258,702       378,904     7,202,152
Cash Flow Before Financing        (2,498,447)    (919,294)    (406,758)   (1,000,580)    (729,777)    (375,606)    (790,278)   (1,041,490)    (750,543)     202,100    (843,307)      92,046    (960,697)     (150,811)     (75,551)   (1,207,539)     454,446   (11,002,086)
Financing Cash Flow
   DIP Interest Payments & Fees     (450,000)           0            0      (155,000)           0            0            0      (150,000)           0            0           0            0     (155,000)           0            0             0     (150,000) (1,060,000)
Change in Cash                    (2,948,447)    (919,294)    (406,758)   (1,155,580)    (729,777)    (375,606)    (790,278)   (1,191,490)    (750,543)     202,100    (843,307)      92,046   (1,115,697)    (150,811)     (75,551)   (1,207,539)     304,446 (12,062,086)

DIP Loan Advances (Repayments)    3,098,447       919,294      406,758    1,155,580       729,777      375,606      790,278    1,191,490       750,543           0      641,207           0    1,023,652       150,811       75,551    1,207,539            0     12,516,533

Beginning Cash                            0       150,000      150,000      150,000       150,000      150,000      150,000      150,000       150,000      150,000     352,100      150,000     242,046       150,000      150,000      150,000       150,000            0
Ending Cash                         150,000       150,000      150,000      150,000       150,000      150,000      150,000      150,000       150,000      352,100     150,000      242,046     150,000       150,000      150,000      150,000       454,446      454,446

Operational Data
  Pellets Sold ($)                $576,746      $576,746     $576,746     $659,100      $720,866     $720,866     $720,866     $762,043      $864,985     $864,985    $864,985     $864,985    $926,750      $937,044     $937,044     $937,044      $937,044    $13,448,846
  Bales Purchased (lbs)           1,346,444     1,346,444    1,346,444    1,634,967     1,851,360    1,851,360    1,851,360    1,851,360     1,851,360    1,851,360   1,851,360    1,851,360   1,851,360     1,851,360    1,851,360    1,851,360     1,851,360    29,741,978
  Flake Purchased (lbs)             102,102       102,102      102,102       63,792        35,060       35,060       35,060       95,249       245,722      245,722     245,722      245,722     336,005       351,052      351,052      351,052       351,052     3,293,631
